Exhibit 99.1 NEWS RELEASE Gray Reports Record Revenue and Broadcast Cash Flow Atlanta, Georgia – March 5, 2015 Gray Television, Inc. (“Gray,” “we,” “us” or “our”) (NYSE: GTN and GTN.A) today announced results of operations for the three-month period (the “fourth quarter of 2014”) and year ended December 31, 2014. Revenue and broadcast cash flow for both the fourth quarter of 2014 and the just-concluded year set new records for the Company, with annual revenue exceeding $500 million for the first time in Gray’s history. For the fourth quarter of 2014, this record revenue exceeded the high end of our previously issued guidance while our broadcast expenses fell within the range of our previously issued guidance. Highlights: • Our record revenue for both the fourth quarter of 2014 and year ended December 31, 2014 was a result of increased revenue from our preexisting stations, as well as the addition of revenue from Acquired Stations (defined below). • For the first time in Gray’s history, annual revenue exceeded $500 million and broadcast cash flow exceeded $200 million. In addition, we repaid $69.9 million of debt during the fourth quarter of 2014. • Between October 31, 2013 and December 31, 2014, we completed ten acquisitions in which we acquired and integrated the operations of 23 television stations (the “Acquired Stations”). • We successfully renewed and extended nearly all network affiliation agreements with ABC, CBS, NBC, FOX and CW covering 90 separate channels. • During the fourth quarter of 2014, we successfully terminated all existing shared services agreements, local marketing agreements and variable interest entity arrangements while preserving for Gray all of the economic benefits previously provided under such arrangements. • We reported record retransmission revenue for the full year 2014 of $74.9 million on an “as reported basis” and $85.1 million on a “Combined Historical Basis” (defined below). We now anticipate retransmission revenue will increase between approximately 94% and 98% in 2015 over 2014 on an “as reported basis” (or an increase in 2015 over 2014 of approximately 70% to 74% on a Combined Historical Basis). In addition, we now expect retransmission revenue to increase between 10% and 15% over the prior year in each of 2016 and 2017. We also currently project that our network affiliation expense will approximate fifty percent of our retransmission revenue in each of 2015, 2016, and 2017. Finally, in 2015, we anticipate that our retransmission revenue, less network affiliation expense, will increase between 24% to 27% over 2014 on a Combined Historical Basis. • During the fourth quarter of 2014 and the first month of 2015, we successfully entered into new retransmission consent agreements with approximately 250 multichannel video programming distributors whose prior contracts expired on December 31, 2014. We do not have any retransmission consent negotiations open at this time. Furthermore, we do not have any material retransmission agreements expiring prior to December 31, 2015. For further details please see “Comments on Full Year 2015 Retransmission Revenue and Network Affiliation Expense” included herein. • As of December 31, 2014, our total leverage ratio calculated on a trailing eight quarter basis under the terms of our senior credit facility was 6.0. 4370 Peachtree Road, NE, Atlanta, GA 30319 | P 404.504.9828 F 404.261.9607 | www.gray.tv Select Operating Data: As Reported Basis Three Months Ended December 31, Year Ended December 31, % Change % Change (in thousands except per share data) Revenue (less agency commissions): Total $ 177,886 $ 95,556 86 % $ 508,134 $ 346,298 47 % Political $ 48,538 $ 1,829 2554 % $ 81,975 $ 4,598 1683 % Operating expenses (1): Broadcast $ 86,386 $ 58,594 47 % $ 285,990 $ 217,411 32 % Corporate and administrative $ 7,585 $ 6,223 22 % $ 29,203 $ 19,810 47 % Net income $ 31,253 $ 5,201 501 % $ 48,061 $ 18,288 163 % Non-GAAP Cash Flow (2): Broadcast Cash Flow $ 91,399 $ 36,815 148 % $ 220,977 $ 128,234 72 % Broadcast Cash Flow Less Cash Corporate Expenses $ 84,540 $ 30,847 174 % $ 195,306 $ 110,398 77 % Free Cash Flow $ 53,596 $ 12,544 327 % $ 95,240 $ 39,153 143 % Free Cash Flow Per Share: Basic $ 0.93 $ 0.22 $ 1.65 $ 0.68 Diluted $ 0.92 $ 0.22 $ 1.63 $ 0.68 Combined Historical Basis Years Ended December 31, (in millions except per share data) Revenue (less agency commissions): Total $ 571.9 $ 472.6 $ 555.7 Political $ 85.5 $ 6.1 $ 118.0 Broadcast Operating Expenses (1) $ 322.8 $ 295.0 $ 292.3 Non-GAAP Cash Flow (2) (3): Broadcast Cash Flow $ 251.1 $ 178.6 $ 262.6 Broadcast Cash Flow Less Cash Corporate Expenses $ 224.0 $ 157.5 $ 245.0 Operating Cash Flow as defined in the Gray senior credit facility $ 229.3 $ 171.5 $ 254.0 Free Cash Flow $ 123.5 $ 70.5 $ 151.1 Free Cash Flow Per Share Data: Basic $ 2.13 $ 1.22 $ 2.64 Diluted $ 2.12 $ 1.22 $ 2.64 Excludes depreciation, amortization and loss on disposal of assets. See definition of non-GAAP terms and a reconciliation of the non-GAAP amounts to net income included elsewhere herein. See the reconciliation of the non-GAAP amounts to net income on the Gray website, www.gray.tv included in the March 2015 Gray Investor Presentation under “Investor Relations – Presentations” or see the 8-K filed March 5, 2015 which includes the March 2015 Gray Investor Presentation. Gray Television, Inc.
